Citation Nr: 1022007	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-08 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for recurrent left 
shoulder separation with synovitis, currently rated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Douglas P. Dick, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1980 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  This rating decision granted a 20 percent 
rating for the Veteran's left shoulder disability, effective 
the date of his claim.  In addition, this rating decision 
denied his claims for an increased rating for hypertension 
and pneumothorax.

Jurisdiction over this matter was transferred to the 
Washington, D.C. RO in approximately July 2004.

A December 2005 Decision Review Officer (DRO) decision 
increased the rating for the Veterans' hypertension to 20 
percent, effective the date of claim.

The Veteran testified before the undersigned at a September 
2008 Central Office (CO) hearing.  A copy of that hearing 
transcript has been associated with the claims file.

An undated Joint Motion for Remand (JMR) and January 2010 
Order from the Court of Appeal for Veterans Claims (Court) 
vacated the Board's January 2009 decision denying an 
increased rating for the Veteran's left shoulder disability.  
The Board notes that the January 2009 denial of an increased 
rating for the Veteran's hypertension had not been appealed 
by the Veteran and that his claim for an increased rating for 
his pneumothorax has not been finally decided.

In May 2009, the Board remanded the Veteran's claim for an 
increased rating for pneumothorax to the agency of original 
jurisdiction (AOJ).  The development directed in the remand 
has not yet been completed, and the issue has not been re-
certified to the Board.

The issues of entitlement to service connection for 
arthritis, sleep apnea and dental problems as well as a claim 
for an increased rating for bilateral ankle disabilities have 
been previously referred to the RO for development and 
adjudication in the Board's January 2009 decision.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The JMR and January 2010 Order from the Court vacated the 
Board's January 2009 decision as to the instant claim, in 
part, because the Board relied on an inadequate May 2004 VA 
examination to support the denial of the Veteran's claim for 
an increased rating for his left shoulder disability.  This 
VA examination was determined to be inadequate as the 
provisions of Deluca v. Brown, 8 Vet. App. 2002 (1995) 
relating to whether the Veteran's left shoulder range of 
motion was further reduced by fatigability, excess weakness 
or incoordination after repetitive use had not been 
addressed.  A new VA orthopedic examination is required to 
determine the current manifestations of the Veteran's left 
shoulder disability.

In addition, the Veteran's representatives have reported that 
he has undergone recent treatment for his left shoulder 
disability at a VA Medical Center (VAMC), and have submitted 
some recent treatment records.  As additional treatment 
records are relevant to the instant claim and have been 
adequately identified, VA has an obligation to obtain them.  
38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's 
updated VAMC treatment records.  Treatment 
records dated through October 2008 are 
located in the claims file.

All efforts to obtain these records should 
be documented in the claims file.  If 
these records are unavailable, this should 
also be documented in the claims file.

2.  Following completion of the above 
development, the AOJ should afford the 
Veteran an examination to determine the 
current severity of his left shoulder 
disability.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in the report or 
addendum that the file was reviewed.  

All indicated diagnostic testing and 
diagnostic studies should be undertaken.

The examiner should identify all current 
manifestations of the service connected 
left shoulder disability.  

The examiner should report the current 
ranges of motion.  

The examiner should determine whether the 
left shoulder disability is manifested by 
weakened movement, excess fatigability, 
pain, incoordination or flare-ups.  Such 
inquiry should not be limited to muscles or 
nerves. These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
pain, incoordination or flare-ups.

The examiner should also report the point, 
if any, in the ranges of motion when pain 
is evident.

The examiner should report whether there 
is loss (flail joint), nonunion (false 
flail joint), or fibrous union of the 
humeral head; 

A rationale for all opinions must also be 
provided.

The examiner is advised that the Veteran 
is competent to report symptoms, and that 
the Veteran's reports must be considered 
in formulating the opinion.

3.  The AOJ should review the examination 
report to ensure that it contains all 
information and opinions requested in this 
remand.

If any claim on appeal remains denied, the 
RO should issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




